Title: From George Washington to Henry Knox, 10 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            Philada April 10. 1794
          
          After giving the application contained in the Memorial of Doctr White (herewith
            returned) all the consideration it deserves, you will report what you think can &
            ought to be done for the protection of the District of Mero under present
              circumstances. I am &c.
          
            G. W.
          
        